DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/19/21 has been entered. Claims 20, 33, and 35 have been amended and claims 43 – 45 added. Claims 20 – 29 and 31 – 45 are pending.

Response to Amendments / Arguments
Applicant's amendments have obviated the previously raised objections to claims 20 – 29 and 31 – 42.
Applicant’s arguments regarding the previously raised claim rejections under 35 USC 103 have been fully considered but they are not persuasive. Furthermore, the arguments are at least in part moot in view of the new grounds of rejections, as necessitated by the Applicant’s amendments. Specifically, the new limitations in independent claims 20, 33, and 35 define a suitable/workable shape/orientation/layout of the output waveguides relative to the input (bus) waveguide. While Applicant asserts that “Wu does not teach or fairly suggest” such shapes/orientations/layout (p. 14 – 15), the Examiner respectively disagrees and notes that the teachings of Wu are not limited to a particular shape/orientation of the input and output 
Applicant’s argument (para. bridging pp. 14 – 15) with respect to claim 37 is not persuasive and is addressed below for the rejection applied to the claim. In short, an embodiment with a simple reordering of the ring resonators in Wu so that the smallest ring resonator R1 is disposed to be the first one coupled to the input/bus waveguide fully meets the recited limitation.  
Independent claims 20, 33, and 35 are rejected as provided below, and so are the dependent claims for which Applicant does not provide any additional substantial arguments and which therefore stand or fall together with the respective independent claims.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 20 – 22, 24, 25, 27, 28, 31, 32, 36, 37, and 43 – 45 are rejected under 35 U.S.C. 103 as being unpatentable over “High Transmission Efficiency Wavelength Division Multiplexer Based on Metal–Insulator–Metal Plasmonic Waveguides” by Wu, Journal of Lightwave Technology, Vol. 32, No. 24, pp. 4844 – 4848, 2014 (hereinafter Wu) in view of Lee et al (US 2013/0259747 A1).
Regarding claim 20, Wu describes (Figs. 7 and 10; Abstract; Section II) a structure for plasmonic wavelength separation (a wavelength-division demultiplexer/channel-drop-filter), comprising (see annotated Fig. 7 below): 
an input waveguide for guiding a first plasmonic wave signal (a multi-wavelength/multiplexed input signal comprising at least 2 wavelengths 1 and 2, e.g., 1490nm and 1470nm respectively, as illustrated in Fig. 7a) in a first (vertical) transmission direction; 
a first output waveguide for guiding a second plasmonic wave signal (at the wavelength 2, e.g., 1490 nm, as exemplified in Fig. 7a) in a second (horizontal) transmission direction, wherein the first output waveguide is arranged at a first distance (equal to 2*(R2 + d), as seen in annotated Fig. 7b, where R2 is the ring resonator radius and d is the first/second minimum gap) from the input waveguide; and 
a first resonator structure (a ring resonator of radius R2) interposed between the input waveguide and the first output waveguide such that the first resonator structure and the input waveguide are separated by a first minimum gap (equal to d) and the first resonator structure and the first output waveguide are separated by a second minimum gap (also d) equal to the first minimum gap (annotated Fig. 7b), 
wherein the first resonator structure (of radius R2) is configured to receive a first portion (at the wavelength 2, e.g., 1490 nm, as exemplified in Fig. 7a) of the first plasmonic wave signal from the input waveguide by coupling (electromagnetic coupling via an electromagnetic/plasmonic field that extends across the first minimum gap and couples the first resonator structure and the input waveguide electromagnetically; a basic/well-known description of plasmons is provided by 1st para. of Section I) and for 2) to the first output waveguide based on the first portion (at the wavelength 2) of the first plasmonic wave signal (which comprises both 1 and 2) by coupling (electromagnetic coupling via an electromagnetic/plasmonic field that extends across the second minimum gap and couples the first resonator structure and the first output waveguide electromagnetically), wherein the first resonator structure includes a closed path (a circular path of radius R2), 
a second output waveguide for guiding a third plasmonic wave signal in a third (horizontal) transmission direction (e.g., parallel to the second transmission direction), wherein the second output waveguide is arranged at a second distance (equal to 2*(R1 + d), as seen in annotated Fig. 7b) from the input waveguide that is different from the first distance (because R2 is different from R1 (R2 ≠ R1) in order to separate/demultiplex the different wavelengths 1 and 2; see Fig. 3 which shows a dependence of a dropped/separated/demultiplexed wavelength on the resonator radius R); and  
a second resonator structure (of radius R1) interposed between the input waveguide and the second output waveguide such that the second resonator structure and the input waveguide are separated by a third minimum gap (equal to d) and the second resonator structure and the second output waveguide are separated by a fourth minimum gap (also d) that is equal to the third minimum gap, 
wherein the second resonator structure (of radius R1) is configured to receive a second portion (at the wavelength 1, e.g., 1470 nm, as exemplified in Fig. 7a) of the first plasmonic wave signal from the input waveguide by coupling (electromagnetic coupling via an electromagnetic/plasmonic field that extends across the third minimum gap and couples the second resonator structure and the input waveguide electromagnetically; a basic/well-known description of plasmons is provided by 1st para. of Section I) and for providing the third plasmonic wave signal to the second output electromagnetic coupling via an electromagnetic/plasmonic field that extends across the fourth minimum gap and couples the second resonator structure and the second output waveguide electromagnetically), wherein the second resonator structure includes a closed path (a circular path of radius R2), and 
wherein the input waveguide, the first and the second resonator structures, and the first and the second output waveguides each include a plasmonic waveguiding material (comprising silver and air to form a metal-insulator-metal (MIM) plasmonic waveguide; Section I) for guiding the first plasmonic wave signal, and the second plasmonic wave signal, and the third plasmonic wave signal respectively (each as a TM waveguide mode of the corresponding MIM plasmonic waveguide; 1st para. of Seciton II).  

    PNG
    media_image1.png
    962
    1767
    media_image1.png
    Greyscale


Annotated Fig. 7 of Wu.
by way of illustration but not limitation, an embodiment wherein the first/second minimum gaps (separating the first resonator of radius R2) are equal to the third/fourth minimum gaps (separating the first resonator of radius R2), e.g., at d = 45 nm (para. bridging pp. 4846 – 4847), Wu provides a detailed analysis of the effects of the resonator-waveguide gap d on the structure performance (Figs. 4a and 4b; para. bridging pp. 4845 – 4846 and the following para.), varies the resonator-waveguide gap d  within a range of 25 – 45 nm (inset in Fig. 4a), and states that “Fig. 4(b) shows that by adjusting the gap distance, the peak wavelength will be affected slightly. By properly adjusting the gap distance, the quality factor can be greatly improved” (1st incomplete para. on p. 4846, emphasis added). The quality factor characterizes the plasmonic loss within a ring resonator, a higher quality factor corresponding to a lower loss and a narrower/sharper resonant transmission peak (as seen in Fig. 4a). The first resonator (having R2 = 197 nm and tuned to 2 = 1490 nm; last para. on Section II) has a longer circumference (due to R2 > R1) than the second resonator (having R1 = 195 nm and tuned to 1 = 1470 nm; ibid) and, hence, has a higher propagation (round-trip) plasmonic loss if the first/second gaps are equal to the third/fourth gaps (as in Fig. 7). The analysis in Wu at the very least renders obvious that in the total loss in the first resonator (including the propagation/round-trip loss and the coupling loss) can be decreased by increasing the first/second gaps (to decrease the coupling loss) and brought/adjusted to be close/equal to the total loss in the second resonator. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the third/fourth minimum gaps can be configured, according to the analysis in Wu, to be different (smaller) from the first/second minimum gaps, so that the total plasmonic losses (from the input waveguide to a corresponding output waveguide) through the first and second resonators can be equalized and all wavelength-division equalized output powers.  It is also noted that Wu expressly teaches that “The quality factor of the filter can also be controlled by changing the gap distance. The numerical results showthat as the gap distance increases, the quality factor also increases” (Section III; also Fig. 4 and para. bridging pp. 4845 – 4846) and, therefore, considers the waveguide-resonator gap as a result-effective parameter. In this regard, it has been held by courts that "A recognition in the prior art that a property is affected by the variable is sufficient to find the variable result-effective." In re Applied Materials', Inc., 692 F.3d 1289, 1297 (Fed. Cir. 2012). 
Further, the teachings of Wu are not limited to a particular shape/orientation of the input and output waveguides (e.g., the shapes and orientations of the waveguides in Fig. 7) and generally render obvious that the input and output waveguides can be shaped/oriented, as needed, to accommodate a particular application (a particular shape/size of an area available for the plasmonic structure). While Wu shows, by way of illustration but not limitation, only embodiments (Figs. 1a and 7) with the output waveguides perpendicular to the input waveguide and does not explicitly illustrate an embodiment wherein the input and output waveguides are oriented so as to be parallel to one another, Lee discloses (Figs. 5a and 10; para. 0075, 0076, and 0098 – 0105) an optical waveguide multiplexer/demultiplexer (the same general type of device as that in Wu) comprising a plurality of optical ring resonators optically (evanescently) coupled to a common input/bus waveguide and explicitly illustrates suitable/workable shapes and orientations of a plurality of output waveguides relative to an input waveguide, including BOTH a parallel orientation (as in Figs. 4A and 10 in which light L1 in the input waveguide propagates in a direction parallel to a direction of light Ls/L2 in the output waveguides) AND an anti-parallel orientation (as in Fig. 5A in which light L1 in the input waveguide propagates in a direction anti-parallel to a direction of light Ls in the output waveguide), as illustrated below in annotated Figs. 5A and 10.


    PNG
    media_image2.png
    704
    1108
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    542
    765
    media_image3.png
    Greyscale
Annotated Fig. 10 of Lee: a parallel orientation (provided by U-turns in the output waveguides) in which light L1 in input waveguide PWG1 propagates in a direction parallel to a direction of light L2 in output waveguides PWG2_0 through PWG2_n.

Annotated Fig. 5A of Lee: an anti-parallel orientation in which light L1 in input waveguide PWG1 propagates in a direction parallel to a direction of light Ls in output waveguide PWG2 (straight input and output waveguides).

    PNG
    media_image4.png
    761
    1310
    media_image4.png
    Greyscale
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the input/output waveguides in the structure of Wu can be oriented in an anti-parallel configuration for light propagation in the input and output waveguides, as a design choice generally obvious from the teachings of Wu and explicitly illustrated by Lee. Such a design choice is illustrated below and has the optical input and outputs on the same (left) side, which may be useful for accommodating a particular application, such as a particular location of input and output ports, particular shape/size of an area available for the plasmonic structure, etc.    

Figure A.    A design/layout choice wherein the input and output waveguide are oriented such that light in input waveguide propagates in a direction parallel to a direction of light in output waveguides. The design/layout choice is produced from that in Fig. 10 using an anti-parallel configuration in Fig. 5A of Lee (only straight input and output waveguides).

In light of the foregoing analysis, the Wu – Lee combination teaches expressly or renders obvious all of the recited limitations.

As a general comment for claim 20 and the other claims, it is also noted that Wu describes a plasmonic demultiplexer (which is the same device type as the claimed structure for plasmonic wavelength separation), the described plasmonic demultiplexer having essential structural features (a plurality of plasmonic ring resonators, each resonator coupled to a common/bus plasmonic waveguide and a corresponding plasmonic output waveguide) and a principle of operation (demultiplexing/multiplexing of plasmonic wave signals with multiple wavelengths by using the plurality of plasmonic ring resonators, each resonator tuned to a different resonant wavelength) as those of the instant application, as evident from a direct side-by-side comparison of Fig. 7 of Wu with Fig. 2 of the instant application (also para. 0078 – 0088 of the instant specification). An anti-parallel configuration of the Wu – Lee combination (illustrated in Fig. A) even has the same orientation/layout of the input and output waveguides as that in Fig. 2 of the instant application (aside from a 90-degree rotation).  

Regarding claim 21, Wu teaches that a wavelength of the second plasmonic wave signal is at least partially influenced by the first distance minimum gap (d) between the input waveguide and the first resonator structure (of radius R2): Fig. 4b clearly shows a slight dependence of the peak wavelength (which is the second plasmonic wave signal passing through the first resonator) on the first distance minimum gap (gap distance d). Wu states that “Fig. 4(b) 
Regarding claim 22, Wu states well-known facts about ring resonators that “For resonance of a ring resonator to take place, the circumference of the ring must be an integer multiple of the wavelength of the light. And the mode number must be a positive integer for resonance to take place. When the incident light contains multiple wavelengths, only the resonant wavelengths can propagate through the ring resonator fully” (1st complete para. on p. 4845). Thus, Wu considers that a length (circumference) of the closed path of the resonator structure is a multiple of the wavelength of the second plasmonic wave signal. Figs. 2 and 4a clearly show that values of the fractional bandwidth  ( is the width of a resonant peak and  is its center wavelength) are substantially less than 10%, which are a consequence of high quality factor (finesse) values reported by Wu: the finesse is at least 389 (para. bridging pp. 4845 – 4846), and the fractional bandwidth  of a ring resonator is (inherently) inversely proportional by its finesse.
Regarding claim 24, Wu explicitly illustrates (Fig. 7a) that the structure for plasmonic wavelength separation (demultiplexer) includes a plurality (e.g., 8 in Fig. 7a) of resonator structures (ring resonators having radii R1 – R8) and a plurality (also 8) of output waveguides, wherein each output waveguide is associated with an associated resonator structure of the plurality of resonator structures, wherein the input waveguide, the plurality of resonator structures, and the plurality of output waveguides form a ring or disc resonator arrangement.  
Regarding claim 25, Wu teaches (e.g., Figs. 7a and 7b) that the first resonator structure (with radius R2) is configured to receive the first plasmonic wave signal based on an electronic coupling between the first resonator structure and the input waveguide (electromagnetic coupling via an electromagnetic/plasmonic field extending across the first minimum gap between the first resonator structure and the input waveguide and coupling them electromagnetically; a basic/well-known description of plasmons is provided st para. of Section I), wherein the first resonator structure is configured to provide the second plasmonic wave signal based on an electronic coupling between the first resonator structure and the first output waveguide (electromagnetic coupling via an electromagnetic/plasmonic field extending across the first minimum gap between the first resonator structure and the output waveguide and coupling them electromagnetically).  
Regarding claim 27, Wu teaches (e.g., Fig. 7b; Abstract; Section I; 1st para. of Section II) that the plasmonic wave-guiding material of the input waveguide, of the first and the second output waveguides, and of the first and the second resonator structures each comprises a metal material (silver).  
Regarding claims 28, 31, and 32, Wu states well-known facts about ring resonators that “For resonance of a ring resonator to take place, the circumference of the ring must be an integer multiple of the wavelength of the light. And the mode number must be a positive integer for resonance to take place. When the incident light contains multiple wavelengths, only the resonant wavelengths can propagate through the ring resonator fully” (1st complete para. on p. 4845). Wu considers, by way of example but not limitation, an operating wavelength around 1,550 nm (Figs. 7 and 9) which is within the wavelength ranges recited by claims 31 and 32 and, hence, a prima facie case of obviousness exists (MPEP 2144.05). The corresponding radii of the ring resonators are around 200 nm (Table I; last para. of Section II) so that a length of the closed path (circumference) of the first resonator structure can be as short as 2**0.2 m, i.e., shorter than or equal to 300 m.
Regarding claims 36 and 37, Wu expressly teaches (e.g., Fig. 7; Table 1; last para. of Section II) that the first and second resonators are configured to have different radii R1,R2 in order to be tuned to different resonant wavelengths 1,2 (e.g., 1470 nm and 1490 nm). While Fig. 7 of Wu shows, by way of example but not imitation, that the ring resonators (with radii R1 – R8) are disposed along, and optically coupled to the input/bus waveguide, such that their radii decrease along the input waveguide (i.e., the resonator with the largest radius is disposed to be the first one (upstream) (it is R8 in Fig. 7a and R2 in Fig. 7b)), the resonators in Fig. 7 of Wu can be arranged in any suitable order, e.g., an arrangement with monotonically decreasing radii (and corresponding wavelengths) as in Fig. 7, an opposite order/arrangement with monotonically increasing radii (and corresponding wavelengths), or a non-monotonous arrangement of the radii and (and corresponding wavelength channels). Hence, Wu considers that the first resonator structure can have a first maximum radial dimension and the second resonator structure has a second maximum radial dimension that is greater (or smaller) than the first maximum radial dimension, as a matter of suitable/workable design choices that ensures that first and second resonators are configured to be tuned to different resonant wavelengths 1,2. 
Further for claim 37, the teachings of Wu render obvious that the first and third minimum gaps can be different from each other in order to equalize the overall losses (equal to the round-trip propagation loss around the ring resonator + the coupling loss between the ring resonator and the input waveguide) among the different wavelength channels of the structure, as detailed above for claim 20. If the order of the resonators in Fig. 7 of Wu is reversed, i.e., the order/arrangement with the resonator radii monotonically increasing along the input/bus waveguide, then the radius/circumference of the second resonator is larger/longer than the radius/circumference of the second resonator. Since the second resonator has a longer circumference, the second resonator has a higher round-trip loss and its coupling loss (from/to the input waveguide) must be decreased compared to the first resonator in order to equalize the total loss (round-trip loss + coupling loss) in the first and second waveguide channels. Thus, the third minimum gap (between the second resonator and the input waveguide) needs to be larger than the first minimum gap (between the first resonator and the input waveguide), because a larger gap (less coupling) corresponds to a lower/decreased coupling loss. 
Regarding claim 43, as seen in Fig. A provided above for claim 20, the Wu – Lee combination considers an arrangement/layout of the input and output waveguides wherein: 
the first resonator structure and the second resonator structure are arranged at different distances along the input waveguide in the first transmission direction. The second resonator is disposed at a greater distance than the first resonator (downstream of the first resonator).
 Regarding claim 44, as seen in Fig. A provided above for claim 20, the Wu – Lee combination considers an arrangement/layout of the input and output waveguides wherein: 
wherein the first resonator structure is arranged between the input waveguide and the second output waveguide.  
Regarding claim 45, as seen in Fig. A provided above for claim 20, the Wu – Lee combination considers an arrangement/layout of the input and output waveguides wherein: 
the first output waveguide has a surface (the lower surface of a portion of the first output waveguide that is closest to the first resonator and optically coupled to it) that extends lengthwise (horizontally) in the second transmission direction, and the second plasmonic wave signal is coupled into the first output waveguide (by evanescent coupling from the first ring resonator) at the surface of the first output waveguide, and 
the second output waveguide has a surface (the lower surface of a portion of the second output waveguide that is closest to the second resonator and optically coupled to it) that extends lengthwise (horizontally) in the third transmission direction, and the third plasmonic wave signal is coupled into the second output waveguide (by evanescent coupling from the second ring resonator) at the surface of the second output waveguide.

Claims 23, 26, 29, 33 – 35, and 38 – 42 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Lee, and further in view of Vollmer et al (US 2006/0227331 A1).
Regarding claims 33 and 23, Wu considers, by way of example but not limitation, that the described structure is used in a wavelength-division-multiplexed (WDM) telecommunication system, and does not expressly teach a variety of other suitable/workable practical applications of such plasmonic structure, such as bio-sensing applications. However, Vollmer discloses (Figs. 3 and 29; para. 0029 – 0033 and 0158) a structure comprising a ring resonator 1115 having an optical fiber with a metal coating in which plasmons are excited (para. 0158), the structure being used in a microlab system for bio-sensing applications (“Such a sensing device can be used to detect e.g. biomolecular interactions. For this purpose one binding partner, e.g. antibodies, proteins, is immobilized on the metal surface. Binding of the second partner can then be determined from a change of the resonance frequencies of this compound SPR structure. This device can also be used for the detection of viruses, bacteria, DNA and other biological and molecules or samples” at para. 0156; “Binding of an analyte to the metal surface can be measured from a change of optical resonance frequencies. The tip can be tapered very small and can find use as a single cell or single bacteria sensor. The surface of the tip may also be modified for specific detection of DNA (by oligonucleotide immobilization), proteins (e.g. antibody immobilization) etc.” at para. 0159). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the structure of Wu can be configured, in accordance with the teachings of Vollmer, to be used in bio-sensing/microlab applications as a suitable/workable application that can detect a variety of media/analytes with high sensitivity (e.g., para. 0018; “frequency domain phase measurements of the surface plasmon resonance phenomenon and for a sensitive embodiment of a surface plasmon resonance sensor” at para. 0022).
In the microlab of the Wu – Lee – Vollmer combination (a plasmonic sensor with multiple measurement channels operating at different wavelengths), the first resonator structure e.g., “An analyte binding to the metal coated fiber can be detected from the phase shift of the SPR measured from the frequency shift of the coupled optical resonator” at para. 0158).
The microlab of the Wu – Lee – Vollmer combination comprises (para. 0029):
a signal source 1104 (illustrated in Figs. 13 and 29 of Vollmer; “A tunable source 1104 is coupled into one end of the bus waveguide 1106” at para. 0144) configured to provide the first plasmonic wave signal; 
a detector 1108 (illustrated in Figs. 13 and 29 of Vollmer; “A transmission spectrum is collected at the far end of the bus waveguide using a conventional photodetector 1108” at para. 0144) configured to receive the second plasmonic wave signal and to detect the wavelength of the second plasmonic wave signal or a wavelength derived from the wavelength of the second plasmonic wave signal (e.g., “An analyte binding to the metal coated fiber can be detected from the phase shift of the SPR measured from the frequency shift of the coupled optical resonator” at para. 0158); and 
a processor configured to determine a property of the surrounding material based on the wavelength of the second plasmonic wave signal or based on the wavelength derived from the wavelength of the second plasmonic wave signal (“In a preferred embodiment, an optical device of the present invention comprises an optical resonator having an optical path, means for tuning a frequency of a narrow linewidth coherent light source, means for coupling light from the light source into the resonator, a monitoring system that detects at least one performance parameter of the resonator such as the resonance frequencies of the resonator, and a signal processor coupled to the monitoring system to process the output, wherein the signal processor comprises an optical detector. The optical resonator may comprise at least one of a fiber-loop resonator, a circular waveguide, a racetrack resonator, a disk resonator, a toroidal resonator, a spherical resonator, and a photonic crystal resonator. The narrow linewidth coherent light source comprises a laser” at para. 0029).
Wu – Lee – Vollmer combination teaches expressly or renders obvious all of the recited limitations, including anti-parallel directions of light propagation in the output waveguides relative to a direction of light propagation in the input waveguide. As detailed in Figure A provided above for claim 20, the teachings of Wu and Lee combine to consider an arrangement/layout wherein the second transmission direction extends anti-parallel to the first transmission direction, third transmission direction that extends parallel to the second transmission direction and antiparallel to the first transmission direction, and the first output waveguide is arranged between the input waveguide and the second output waveguide.
Regarding claim 26, as detailed above for claim 33, the Wu – Lee – Vollmer combination considers that the contemplated structure for plasmonic wavelength separation comprises:
an electromagnetic signal source (e.g., a laser; para. 0029 of Vollmer) configured to emit a first electromagnetic signal, wherein the electromagnetic signal source is coupled to the input waveguide and is configured to excite the first plasmonic wave signal in the input waveguide based on the first electromagnetic signal; and 
a receiver element (a detector 1108 illustrated in Figs. 13 and 29 of Vollmer; “A transmission spectrum is collected at the far end of the bus waveguide using a conventional photodetector 1108” at para. 0144; also para. 0029) configured to receive the second plasmonic wave signal from the first output waveguide and to provide a second electromagnetic signal (read-out) based on the second plasmonic wave signal; Page 4 of 15Attorney Docket No.: INF-2016P50248US01 
wherein a wavelength of the second electromagnetic signal is based on a wavelength of the first electromagnetic signal and is at least partially influenced by the first resonator structure (its resonant wavelength).
Regarding claim 29, the Wu – Lee – Vollmer combination considers that the contemplated structure can be implemented in a silicon material platform (e.g., para. 0014, 0030, and 0086 of Vollmer) in which case the input waveguide, the first and the second output waveguides, and the first and the second resonator structures are arranged on a semiconductor material (silicon).
Additionally or alternatively, the Examiner took official notice in the Office Action of 10/21/20 that it was well known that plasmonic waveguides could be implemented in semiconductor materials and integrated by being disposed on a semiconductor substrate (e.g., silicon). Since Applicant has not traversed the official notice, the fact of common knowledge has become applicant admitted prior art. To a person of ordinary skill in the art, semiconductor materials would be an obvious material choice for plasmonic waveguides and can provide enough electrical conductivity for generating plasmons at interfaces.   
Regarding claim 34, the Wu – Lee – Vollmer combination considers that the processor is connected to the detector and is configured to detect the property of the surrounding material based on the wavelength of the second plasmonic wave signal or based on the wavelength derived from the wavelength of the second plasmonic wave signal (“… a monitoring system that detects at least one performance parameter of the resonator such as the resonance frequencies of the resonator, and a signal processor coupled to the monitoring system to process the output …” at para. 0029).
Regarding claim 35, the teachings of Wu, Lee, and Vollmer (see the arguments and motivation for combining as applied to claims 20 and 33 above) to teach expressly or render obvious an optical receiver that meets all of the recited limitations, as detailed above for claims 20 and 33. In particular, a receiver element (a detector 1108 illustrated in Figs. 13 and 29 of Vollmer; “A transmission spectrum is collected at the far end of the bus waveguide using a conventional photodetector 1108” at para. 0144) configured to receive the second plasmonic wave signal from the first output 
Regarding claims 38, 39, 41, and 42, the Wu – Lee – Vollmer combination teaches expressly or renders obvious all of the recited limitations, as detailed above for claims 26, 36, and 37.
Regarding claim 40, the Wu – Lee – Vollmer combination teaches expressly or renders obvious all of the recited limitations, as detailed above for claims 23, 33, and 34. The processor can be configured to determine the property of the surrounding material based on either tracking a shift in the resonant wavelength or by measuring a corresponding change in the amplitude of the second plasmonic wave signal (at a fixed measurement wavelength). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT TAVLYKAEV whose telephone number is (571)270-5634.  The examiner can normally be reached on 10:00 am - 6:00 pm, Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/ROBERT TAVLYKAEV/Primary Examiner, Art Unit 2896